Citation Nr: 1521361	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO. 13-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea as a result of exposure to herbicides.

2. Entitlement to service connection for skin cancer, right side of face, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969 and from June 1971 to November 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. The VLJ who chairs a hearing must fulfill two duties. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The undersigned VLJ agreed to hold the record open for 30 days to allow the Veteran an opportunity to supplement the record with additional evidence or argument. In October 2014 the Veteran provided additional pertinent evidence to the claims file. The Veteran filed his substantive appeal in June 2013. Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence. See 38 U.S.C.A. § 7105(e)(1) (West 2014). 

The issue of service connection for sleep apnea as a result of exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has skin cancer, right side of face, as a result of exposure to herbicides, related to service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer, right side of face as a result of exposure to herbicides, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326, 3.327 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA duty to notify was satisfied by the letter sent to the Veteran in June 2011. This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence. The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not been afforded a VA examination for skin cancer. VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim. See McClendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id. at 83. There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Here, there existed insufficient evidence of a diagnosis of skin cancer and of any nexus to service for skin cancer. There exists, moreover, sufficient evidence to make a decision on the claim.

The Board concludes VA's duty to assist has been satisfied. The Veteran's STRs and VA treatment records have been associated with the claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

Service connection is granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., "nexus", between the disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

For purposes of § 3.303(b), when a veteran claims a chronic condition but there is insufficient evidence of a diagnosis or chronicity in service, he or she can establish entitlement to service connection by alternatively demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Moreover, these chronic diseases listed in § 3.309(a) also may be presumed to have been incurred in or aggravated by service if they manifest to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's discharge from service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Malignant tumors are among the diseases listed in § 3.309(a).

The Veteran claims entitlement to service connection for skin cancer as directly related to active service.  Specifically, he claims that this disability is due to in-service exposure to herbicides.  Initially, the Board observes the Veteran served within the Republic of Vietnam during the Vietnam Era; therefore, exposure to herbicides is presumed. See 38 C.F.R. § 3.307(a)(6) (2014).  However, as melanoma, or any other skin cancer, is not listed as a disease presumed due to herbicides exposure, service connection is not warranted on a presumptive basis. See 38 C.F.R. § 3.309(e) (2014). 

Even though service connection is not warranted to a presumptive basis, the Board must consider whether service connection is warranted on any other basis, including direct causation due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established.)
 
In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. § 1110. Entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability. See 38 U.S.C. § 1110. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Reasonable doubt concerning any matter material to the determination is resolved in a veteran's favor. 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified at the September 2014 hearing that he had a facial scar from the removal of a skin cancer. He had submitted a September 2011 statement indicating that he underwent removal of skin cancer in 1982 while in service; however, STRs do not show documentation of this procedure. The Veteran did have a biopsy of a harmless nevus in March 1976, but his September 1982 Report of Medical Examination (RME), November 1987 RME, and September 1989 Report of Medical History include no record of any cancer treatment. 

In an April 2011 statement, the Veteran asserted that he had received skin cancer treatment in 1992 at William Beaumont Medical Center; however the treatment records received from William Beaumont Medical Center, dated January 1991 to October 1992, do not show any treatment for skin cancer in 1992. Indeed, other than the Veteran's own statements there are no references to "cancer" in the record. The VLJ held the record open for 30 days and instructed the Veteran to provide lay and medical confirmation of his earlier treatment and current diagnoses. No additional evidence related to the skin cancer was provided, not even a statement confirming the presence of a facial scar, and the Veteran lacks the medical competence to provide such a diagnosis. See Jandreau, 492 F.3d at 1376-77; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis). 

There is no basis in the available evidence of record to establish service connection for skin cancer. Moreover, based on the above, pursuant to 38 U.S.C.A. §§ 1110, 1131, because there exists insufficient evidence that the Veteran has a current disability, in this case skin cancer, for which service connection can be granted, the claim must be denied by operation of law. 


ORDER

Service connection for skin cancer, right side of face, as a result of exposure to herbicides is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so that the Veteran is afforded every possible consideration. 

The Veteran has currently diagnosed sleep apnea which he claims began during service. His September 1989 RMH claimed that the Veteran had frequent trouble sleeping. The Board, however, does not have the medical expertise to determine the nature and etiology of sleep apnea. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should schedule the Veteran for an examination and obtain an opinion regarding the nature and etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any sleep apnea. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner. 

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any manifestation of sleep apnea during service. 

(b) The examiner should confirm the currently diagnosed sleep apnea, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed sleep apnea was incurred in service, is otherwise related to service, or dates back to service.

The examiner is asked to reconcile any opinion with the Veteran's contentions from the September 2014 hearing. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


